The opinion of the court was delivered by
Lowrie, J.
We do not stop to discuss the questions of pleading argued in this case, because the whole subject-matter is without the jurisdiction of the Common Pleas and within the exclusive jurisdiction of the Orphans’ Court. There is no clause in the Act of Assembly relating to equity powers that even seems to give the Common’Pleas such a jurisdiction.. The discovery clause is intended to provide the court -with means of trying its own cases. The prevention clause was not intended to create any interference between different co-ordinate courts in the jurisdiction exercised by them, and especially to allow the Common Pleas to draw to itself the jurisdiction of the Orphans’ Court. The specific relief clause refers only to acts in pais, and not at all to acts that are directed by a co-ordinate court.
And there is no need of such a jurisdiction in the Common Pleas, for the Orphans’ Court is of itself a court of equity. It has all the powers of discovery that are needed for the complete exercise of its jurisdiction. And it sits as a court of equity, and, in a rude way, uses the forms of a court of equity when it orders land to be sold for the payment of debts; and certainly the Court of Common Pleas cannot sit in error, even in this form, over its decrees.
Decree. — November 7th, 1856. This cause came on for hearing at the present term on appeal by the defendants from the final. decree of. the Court of Common Pleas of Erie county; and now, upon due consideration, it is ordered and decreed that the said decree be reversed and set aside, and. that the plaintiff’s bill be dismissed at her costs, and the record is remitted to the said Court of Common Pleas.